Title: Thomas Boylston Adams to John Quincy Adams, 12 October 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						No 20
					
					19 Septr: 28th:
					Philadelphia 12th: October 1800.
				
				Since the date of my last letter, I have received your several favors of the 10th: June Dup: 15th: July Dup: 10th: & 16th: July, with enclosures for some of your Louisa’s family; the last of which to her brother, was accompanied by a few lines from herself to me; for which I thank her. The enclosures have all been forwarded, but I have not heard directly from her friends for many weeks— I presume they are well however. I know not precisely, whether the balance of letters between your wife & me, is for or against me, but in either case I am willing to acknowledge myself her debtor, & to promise a speedy discharge of the debt;—at present, I can scarcely find time to acknowledge the receipt of your valuable & interesting communications. Qur annual elections are at hand, and all good folks are exerting their utmost, to keep things in order, & as they should be; which is a very difficult and laborious task. The darling priviledge of Election, is so constantly recurring in this Country, that the people are kept in a continual political ferment, and from every repetition of the exercise, they become more bewitched and infatuated with it. The 14th: currt: is the day for chusing members of Congress & of the State Legislature here; Electors for President will not be chosen, on account of the disagreement of the last Legislature upon the mode of election; so that Pennsylvania will probably have no vote in the College of Elector’s. We are so completely democratised, that I have no confidence in the success of any men or measures, which are advocated by the friends to the federal Government.
				You may possibly be ready to suppose, that a pretty correct judgment might, at this moment, be formed, as to the probable result of the ensuing election, for chief Magistrate of the Union. I have as much information upon this subject, perhaps, as can be collected from the public prints; private, I have none, or very little; and I can very honestly declare, from the documents I have, that no positive

or confident opinion can be drawn from them. The Southern States are uncertain; the middle States, suspicious or decidedly wrong; and the Nothern, though, in some degree, to be calculated upon for consistency of behavior, on this occasion, are, in some respects, less stedfast than heretofore. I need not explain to you what an Essex junto, is capable of attempting, when it has any particular object in view, which is thwarted or opposed in the execution. Like the chief of the rebel angels described by Milton, it would assail the Almighty ruler of the Skies, to drag him from his throne, though sure to fall, by failing in the attempt. The grievances, which have alienated their affections from the chief Magistrate of the Union, so far as I have been able to trace them, are first; the appointment of Mr: Gerry to go to France; his conduct on that occasion, and the non-renunciation of him after his return. This circumstance, they say, had nearly made him Governor of Massachusetts in opposition to Mr: Strong. Secondly—The third mission to France; contrary to the wishes & opinions of all the federal party; by which the strength of the democratic party, has been encreased and the hopes of the federalists totally blasted. Thirdly, the pardon of Fries, the traitor and two others who were convicted of the like treason. Fourthly & lastly—The dissmission of the two Secretaries. I might add to the catalogue; the disbanding of the provisional army, which the junto attribute to the President, notwithstanding the law of Congress, which prescribed it. You may judge for yourself from these data, whether sufficient offence has been given to justify, personal abuse and deadly animosity against the President, from men, who have known him, in public & in private life, for thirty or forty years; who have acted with him in a variety of public capacities, and with some of whom he has been for many years in habits of friendship. Not only, have they abandoned his acquaintance but vilified his character; opposed the measures of his administration; and so far as their influence extends, exerted it to prevent his re-election to the Presidential chair. Such is the patriotic devotion of this combination of characters & personages, whose names have hitherto added weight & respectability to the cause of good government; but whose rancorous and illjudged accrimony will at this time, do singular injury to their Country.
				I am vexed to hear how stupidly Mr: Treat behaved in the management of the letters &ca: committed to his care. As to the circumstance of the french Officer’s inspecting my letter, it gives me no concern; but all the other part of the charge was quite as awkwardly managed. private hands are sometimes trustworthy, but general

experience would most recommend public conveyances— I am glad you got the pamphlets at any rate. Your comments & observations upon some of them arrived here so seasonably that I took the liberty to lay them before the public, being the first communication, for many months, from your pen. Tom Cooper was released from Jail, the very day on which the extract from your letter appeared in print; several other squibs were fired off against him about the same time, which have already provoked an insulting & threatening letter from him to the Editor of the Gazette of the United States; which was delivered into his hands by one of Coopers friends, who has since attacked the Editor, in his own house, for some observations made on this occasion in his paper. The Assailant was overpowered in a little time and in his turn received a drubbing; but the business will not stop here— Cooper cannot live in smooth water, nor indeed do I think him entitled to go at large; he is now under a recognizance to keep the peace & be of good behaviour, and yet he has manifestly provoked this riot. I have an Office in a very convenient part of the City, but having the front room only, the house has lately been taken by one of the United Irishmen who has hitherto kept a tippling house, where the whole fraternity of renegadoes & outcasts rendezvous every day— Cooper lodges in the house— Dr Reynolds, Lloyd & others diet here, and a sett of the vilest blackguards haunt the house, that ever I beheld— They treat me with respect however, hitherto, and I am unwilling to forego the benefit of my station, for the sake of being out of sight and hearing of these people—
				In my last letter I informed you, that I had sold your Bill upon England at 3 ⅓ per ct: above par, and advised him of my draught. I have already taken measures to invest the proceeds in 8 per cent stock although I was obliged to give 8 per ct: advance— Should my arrangements necessitate a sale some months hence, I have little doubt of obtaining the same or a better price.
				I shall pay due attention to the authority given me to draw for £500 st more, by your letter of July 15th:— I only wait a few days for a better market than the present.
				If upon consultation & calculation, I should conclude to purchase an house for you, in Boston, I shall probably make a jaunt thither towards the Spring; mean time I will do the best I can with your funds.
				With best love to Mrs: Adams and all my former friends at Berlin; for some of whom, I entertain much affectionate remembrance / I remain Your’s
			 